                 Case 1:21-cv-10986-ADB Document 25 Filed 09/01/21 Page 1 of 6



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS

                                                            CIVIL ACTION NO.1:21-cv-10986


    JASMINE HUFFMAN, JUSTIN ACKERS,
    CAITLYN HALL, and BENJAMIN
    CHAMBERS-MAHER

                       Plaintiffs,

    v.

    CITY OF BOSTON, and MICHAEL BURKE,
    EDWARD JOSEPH NOLAN, and MICHAEL
    J. MCMANUS, in their individual capacities,

                        Defendants.


     DEFENDANT MICHAEL J. McMANUS’S MEMORANDUM OF LAW IN SUPPORT
      OF HIS MOTION TO DISMISS COUNT TWO OF PLAINTIFFS’ COMPLAINT
               AGAINST HIM PURSUANT TO FED. R. CIV. P. 12(B)(6)


         I.           INTRODUCTION

               Defendant Michael J. McManus (“Officer McManus”) respectfully moves this Honorable

Court, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss Count II of Plaintiffs’ Complaint against

him. As grounds therefor, Officer McManus states that Count II (First Amendment Violation) is

insufficiently pled because it merely sets forth conclusory allegations without any factual

support.

         II.      FACTS AND BACKGROUND 1

               Plaintiff’s Complaint contains the following three causes of action: (1) 42 U.S.C. § 1983

Claims Against Defendants Burke, Nolan and McManus: Unreasonable Use of Force; (2) 42




1
  For the limited purposes of the instant motion, the City accepts the nonconclusory facts alleged
in the Amended Complaint as true.
                                                                                                           1
          Case 1:21-cv-10986-ADB Document 25 Filed 09/01/21 Page 2 of 6




U.S.C. § 1983 Claim Against Defendants Burke, Nolan and McManus: First Amendment

Violation; and (3) 42 U.S.C. § 1983 Claim Against Defendant City of Boston.

       As alleged in the Complaint against Officer McManus, the Plaintiffs attended a protest in

downtown Boston on May 31, 2020. Complaint, ¶ 16. Following the protest, at approximately

9:39 p.m., Plaintiff Chambers-Maher was walking on Tremont Street between Boylston Street

and Stuart Street, trying to reach his car in the North End so he could drive home. Id. at ¶¶ 72–

73. At that point, Chambers-Maher was approached by Officer McManus and another BPD

officer. Id. at ¶¶ 74–75. The officers had weapons pointed at Chambers-Maher, so he walked

away backwards, keeping the officers in view and filming them. Id. at ¶ 75. Officer McManus

twice sprayed Chambers-Maher in the face with OC spray. Id. at ¶ 76. Officer McManus also

called Chambers-Maher names and used his police bicycle to hit Chambers-Maher in the legs.

Id. at ¶¶ 76, 80. Chambers-Maher was not arrested or charged with a crime. Id. at ¶ 81.

       Later, Chambers-Maher filed an internal affairs complaint. Id. at ¶ 86. He was

interviewed by internal affairs in July 2020. Id. The questioning was designed to make him feel

like he was at fault. Id. Chambers-Maher has not received any notice that the investigation has

been resolved. Id. at ¶ 87.

       The Complaint alleges that Officer McManus used unreasonable force “because of the

content of the protest.” Id. at ¶ 130. According to the Complaint, Officer McManus and other

police officers felt that the protestors “were protesting against police officers rather than against

police officers who abused their authority.” Id.




                                                                                                        2
            Case 1:21-cv-10986-ADB Document 25 Filed 09/01/21 Page 3 of 6




   III.      ARGUMENT

             A.      Standard of Review.

          A complaint or count therein must be dismissed where it fails to state a claim upon which

relief can be granted. See Fed. R. Civ. P. 12(b)(6). In considering a motion to dismiss, the Court

is obliged to accept the Plaintiffs’ well-pleaded facts as they appear, granting every reasonable

inference in their favor. See Cooperman v. Individual, Inc., 171 F.3d 43, 46 (1st Cir. 1999).

However, this tenet does not apply to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662,

664 (2009). Mere recitals of the element of a cause of action, supported only by conclusory

statements, do not suffice. See id. (Citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545

(2007)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 545 (citations omitted). A plaintiff must set

forth in his complaint “factual allegations, either direct or inferential, regarding each material

element necessary to sustain recovery under some actionable legal theory.” Gooley v. Mobile

Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988). “Although pleading standards are minimal, the

First Circuit requires more than conclusions or subjective characterizations.” Columbus v.

Biggio, 76 F. Supp. 2d 43, 52 (D. Mass. 1999) citations and quotations omitted). A complaint

will not “suffice if it tenders naked assertion[s] devoid of further factual enhancement.”

Twombly, 550 U.S. at 557 (quotations omitted). “Despite the highly deferential reading which

we accord a litigant’s complaint under Rule 12(b)(6), we need not credit bald assertions,

periphrastic circumlocutions, unsubstantiated conclusions, or outright vituperation.” Martinez v.




                                                                                                       3
          Case 1:21-cv-10986-ADB Document 25 Filed 09/01/21 Page 4 of 6




Arrillaga-Belendez, 903 F.2d 49, 52 (1st Cir. 1990). As discussed below, Plaintiffs’ claims

against the City should be dismissed for failing to meet the Twombly pleading requirements.

           B. Count II Must Be Dismissed Because the Plaintiffs Have Failed to Properly
              Plead That Officer McManus Committed a First Amendment Violation.

       To prevail on their free speech claims, the plaintiffs must prove the following elements:

(1) they have an interest protected by the First Amendment; (2) defendants' actions were

motivated or substantially caused by the plaintiffs’ exercise of that right; and (3) defendants'

actions effectively chilled the exercise of the plaintiffs’ First Amendment rights. See Curley v.

Village of Suffern, 268 F.3d 65, 73 (2d. Cir. 2001). With respect to the second element, the First

Circuit has held that a plaintiff must show that “the officer's intent or desire to curb the

expression was the determining or motivating factor in [taking action against the plaintiff], in the

sense that the officer would not have [taken action against the plaintiff] ‘but for’ that determining

factor.” See Tatro v. Kervin, 41 F.3d 9, 18 (1st. Cir. 1994).

       The First Amendment claim against Officer McManus fails because the Complaint

contains no allegations that Officer McManus intended to curb Chambers-Maher’s First

Amendment expression, much less that this intent was the “determining or motivating factor” in

spraying him with OC spray. See Tatro, 41 F.3d at 18. The substance of the allegations against

Officer McManus are that following the protest, Plaintiff Chambers-Maher was walking on

Tremont Street, trying to get to his car parked in the North End, when he was approached by

Officer McManus and another police officer. Complaint, ¶¶ 72–75. As Chambers-Maher

backed away from the officers, Officer McManus sprayed him twice in the face with OC spray

and hit Chambers-Maher in the legs with his bicycle. Id. at ¶¶ 75–80. Nowhere does the

Complaint allege that Officer McManus targeted Chambers-Maher because of his exercise of his

First Amendment rights, or that he was even aware that Chambers-Maher had attended the

                                                                                                    4
           Case 1:21-cv-10986-ADB Document 25 Filed 09/01/21 Page 5 of 6




protest. There are no allegations that Officer McManus witnessed Chambers-Maher protest or

knew of his speech. The Plaintiffs’ conclusory and factually unsupported assertions that the

police officer defendants “felt Plaintiffs and the other protesters were protesting against police

officers rather than against police officers who abused their authority” and that they “used

unreasonable force against Plaintiffs because of the content of their protest” (Complaint, ¶ 130),

are not sufficient to state a claim for which relief can be granted. See Twombly, 550 U.S. at 545.

Accordingly, the First Amendment claim against Officer McManus should be dismissed.

   IV.      CONCLUSION

         For the foregoing reasons, the defendant Michael J. McManus respectfully requests that

this Honorable Court dismiss Count II of Plaintiffs’ Complaint against him, pursuant to Fed. R.

Civ. P. 12(b)(6).



                                              Respectfully submitted,

                                              Defendant,
                                              City of Boston
                                              By its attorneys,

                                              Henry C. Luthin
                                              Corporation Counsel


                                              /s/ Randall Maas
                                              Erika Reis BBO# 669930
                                              Senior Assistant Corporation Counsel
                                              Nieve Anjomi BBO# 651212
                                              Senior Assistant Corporation Counsel
                                              Randall Maas BBO# 684832
                                              Assistant Corporation Counsel
                                              City of Boston Law Department
                                              City Hall, Room 615
                                              Boston, MA 02201
                                              617-635-4034
                                              Erika.Reis@boston.gov

                                                                                                     5
         Case 1:21-cv-10986-ADB Document 25 Filed 09/01/21 Page 6 of 6




                                             Nieve.Anjomi@boston.gov
                                             Randall.Maas@boston.gov



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on September 1, 2021



 9/1/2021                                     /s/ Randall Maas
 Date                                         Randall Maas




                                                                                                6
